Citation Nr: 1628613	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-45 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating for bilateral hearing loss greater than 20 percent prior to October 23, 2015 and greater than 40 percent as of October 23, 2015.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army during the Vietnam Era from August 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for entitlement to service connection for PTSD.  The case has since been transferred to the RO in Roanoke, Virginia. A prior final decision addressed a claim for a psychiatric disorder other than PTSD.  Because there is no indication, even given a liberal reading of the record, that the Veteran seeks to reopen that claim, the Board has limited its consideration of the claim solely to the PTSD disability.  

The Veteran is also appealing a February 2010 rating decision by the VA RO in Roanoke, Virginia which granted him entitlement to service connection for bilateral hearing loss as 20 percent disabling, effective June 30, 2009, the date of his original claim.  An October 2015 rating decision increased the Veteran's evaluation for bilateral hearing loss to 40 percent, effective October 23, 2015.


FINDINGS OF FACT

1. Prior to October 23, 2015, the Veteran's bilateral hearing loss was manifested by a puretone threshold average no higher than 85 decibels in his left ear and 61.25 decibels in his right ear, and speech discrimination scores no lower than 52 percent in his left ear and 78 percent in his right ear.

2. As of October 23, 2015, the Veteran's bilateral hearing loss was manifested by a puretone threshold average no higher than 81 decibels in his left ear and 73 decibels in his right ear, and speech discrimination scores no lower than 42 percent in his left ear and 68 percent in his right ear.

3. The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating prior to October 23, 2015, and for an initial rating greater than 20 percent as of that date, for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for service connection for PTSD are not satisfied.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Since the Veteran's appeal for an increased rating for his bilateral hearing loss stems from a granted service connection claim, the issue of whether there was adequate VCAA notice on that issue is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a July 2009 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

With respect to the Veteran's appeal for entitlement to service connection for PTSD, an August 2009 letter provided him with adequate VCAA notice.  The letter set forth the elements for service connection and gave examples of the type of evidence the Veteran could submit to substantiate his claim.  The Veteran was afforded adequate time to submit information and evidence before adjudication of this claim.  Therefore, the VA's duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Quartuccio, 16 Vet. App. at 187; Mayfield, 499 F.3d at 1323.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, private medical records, and Social Security Administration (SSA) medical records are in the claims file.  See 38 C.F.R. § 3.159(c) (2015).  He has not identified any other records or evidence he wished to submit or have VA obtain. 

The Veteran was afforded VA audiological examinations in October 2009, August 2010, and October 2015.  The examination reports reflect consideration of the Veteran's medical history and set forth findings sufficient for the Board to make a fully informed decision on this claim, including a description of functional impairment caused by his hearing loss disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015); see also Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that VA audiological examinations must include a description of functional impairment to be adequate for rating purposes).  There is no evidence indicating there has been a material change in the severity of his hearing loss since the last examination.  See 38 C.F.R. § 3.327(a) (2015); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

The Veteran was afforded a VA psychiatric examination for PTSD in September 2010.  The examination report reflects consideration of the Veteran's medical history and set forth findings sufficient to make a fully informed decision on this claim.  There is no evidence indicating there has been a material change in his psychiatric condition since his last examination.  See 38 C.F.R. § 3.327(a) (2015); see also Palczewski, 21 Vet. App. 174; accord VAOPGCPREC 11-95.  Accordingly, further psychiatric examination is not warranted.
In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 


II.  Analysis

The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the  claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Hearing Loss

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2015); see generally, 38 C.F.R. § Part 4 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).  The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

In initial-rating cases, where the appeal stems from a granted claim for service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Since the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2015).  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85, DC 6100 (2015).  
The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  Id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  Id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  Id. 


Bilateral Hearing Loss Prior to October 23, 2015

Prior to October 23, 2015 the criteria for a disability rating greater than 20 percent for the Veteran's bilateral hearing loss are not satisfied.  To determine the appropriate rating for the Veteran's hearing loss prior to October 23, 2015, the above values are applied to Table VI.  See 38 C.F.R. § 4.85 (2015).

The October 2009 VA audiological evaluation indicated a moderate to profound sensorineural hearing loss in the right ear (better ear) and a moderately-severe to profound sensorineural hearing loss in the left ear (poorer ear).  The Veteran's puretone threshold average was 85 decibels (dB) in the left ear and 60 dB in the right ear.  Speech recognition scores using the Maryland CNC word list were 56 percent in the left ear and 80 percent in the right ear.  There are no other VA audiological findings of record sufficient to evaluate the Veteran's hearing loss prior to October 9, 2009.  

A numeric designation of IV applies to the right ear, which had a puretone threshold average in the range of 58 to 62 dB and speech discrimination score in the range of 76 to 82.  With regard to the left ear, the point where the puretone threshold average of 82 through 89 dB intersects with a speech discrimination score in the range of 52 to 58 percent yields a numeric designation of VIII.  The point where IV and VIII intersect on Table VII yields a rating of 20 percent under DC 6100.  See 38 C.F.R. § 4.86 (2015).

The August 2010 VA audiological evaluation shows a puretone threshold average of 83.75 decibels (dB) in the left ear and 61.25 dB in the right ear.  Speech recognition scores using the Maryland CNC word list were 52 percent in the left ear and 78 percent in the right ear.  

The numeric designation of IV continued to apply to the right ear, which had a puretone threshold average in the range of 58 to 62 dB and speech discrimination score in the range of 76 to 82.  With regard to the left ear, the numeric designation of VIII continued to apply, as the puretone threshold average remained in the 82 through 89 dB range and the speech discrimination score remained in the 52 to 58 percent range.  Thus, the point where IV and VIII intersect on Table VII yields a rating of 20 percent under DC 6100.  See 38 C.F.R. § 4.86 (2015).

The Board considered the Veteran's VA treatment records from the Mountain Home and Salem (i.e., Tazewell Community Based Outpatient Clinic) VA Medical Centers, dating from September 2009 to October 2015.  While these records indicate that the Veteran was fitted for hearing aids and/or complained of the hearing aids tubing, they do not indicate that the Veteran's hearing loss has worsened.

With respect to lay evidence, the Veteran reported on his November 2010 VA Form 9, that his hearing loss is much worse than what he is currently rated (i.e., 20 percent disabling) and that it effects every facet of his daily life.  He also reported that he finds it hard to complete day to day business due to the fact that he cannot understand what is being said to him.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).  

Here, while the Veteran is competent to report his symptoms, he is not competent to report that his hearing loss is much worse than what it is currently rated.  Such a determination is based on competent medical evidence (i.e., numeric results of objective audiological testing).  Thus, the Board finds that the Veteran's November 2010 lay statement that his hearing loss is much worse than what he is currently rated is not medically competent, as the record does not show that he possesses the requisite education, training, or experience to offer medical diagnosis, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015)

The Board has also considered the Veteran's reported functional impairment caused by his bilateral hearing loss disability (e.g., he finds it hard to complete day to day business due to the fact that he cannot understand what is being said to him).  These challenges are contemplated by the rating criteria, which are designed to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The functional impairment the Veteran described does not establish entitlement to higher ratings absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.  See 38 C.F.R. § 4.85 (2015); see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board has also considered the Veteran's contention that his hearing loss is more disabling than contemplated by the ratings assigned.  However, the competent evidence of record, including his lay statements, does not show that the legal criteria for higher ratings have been met, for the reasons discussed above.

Finally, as discussed below, the Board has considered whether there are exceptional circumstances warranting referral for an extraschedular rating, i.e., a rating not just based on the results of audiometric testing, but finds that the criteria for extraschedular consideration are not satisfied.  Accordingly, the assigned evaluations are appropriate based on the audiometric results in this case. 

There is no evidence showing that the Veteran's hearing loss has satisfied the criteria for a disability rating greater than 20 percent prior to October 23, 2015, or greater than 40 percent as of that date, for the reasons discussed above.  Thus, further staging is not warranted for the period under review.  See Fenderson, 12 Vet. App. at 126. 

The Veteran has not alleged, and the record does not otherwise suggest, that his hearing loss disability is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  Moreover, the record (i.e., November 2001 private medical record from Dr. Mina D. Patel) indicates that the Veteran, until December 2001, had worked for the previous 31 years with the same company.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted). 

The evaluation of the Veteran's hearing loss does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)  (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Since the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability in question.  See Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015). 

Here, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  See 38 C.F.R. § 3.321(b) (2015).  The symptoms and functional impairment described above, including difficulty understanding others, are contemplated by 38 C.F.R. § 4.85, DC 6100 (2015).  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing, they are necessarily designed with a view towards compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1 (2015).  

Moreover, as stated in 38 C.F.R. § 4.21 (2015), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment-as is the case with hearing loss disabilities-the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral. Indeed, as noted in Thun, 22 Vet. App. at 114, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise unusual or exceptional. 

The second Thun factor also is not satisfied, as there is no evidence the Veteran's symptoms and functional impairment described above cause marked interference with employment or have resulted in frequent periods of hospitalization.  In any event, in the absence of a threshold finding that the Veteran's hearing loss presents an exceptional or unusual disability picture, the issue of whether such "related factors" are present is moot.  See Thun, 22 Vet. App. at 118-19.

Accordingly, there are no symptoms or functional impairment associated with the Veteran's hearing loss left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Therefore, referral for extraschedular consideration is not warranted.  Id.  


Bilateral Hearing Loss As of October 23, 2015

The October 2015 VA audiological examination showed that the Veteran's bilateral hearing loss had worsened since the August 2010 VA audiological examination.  The October 2015 VA audiological evaluation shows a puretone threshold average of 81 decibels (dB) in the left ear and 73 dB in the right ear.  Speech recognition scores using the Maryland CNC word list were 42 percent in the left ear and 68 percent in the right ear.  During the examination, the Veteran reported difficulty hearing and understanding conversational speech.
The numeric designation of VI applied to the right ear, which had a puretone threshold average in the range of 66 to 73 dB and speech discrimination score in the range of 68 to 74.  With regard to the left ear, the numeric designation of IX applied, as the puretone threshold average was now in the 74 through 81 dB range and the speech discrimination score was now in the 36 to 42 percent range.  Thus, the point where VI and IX intersect on Table VII yields a rating of 40 percent under DC 6100.  See 38 C.F.R. § 4.86 (2015).

Since the October 2015 VA audiological examination, the Veteran has not submitted any additional medical evidence in support of his claim.  The Veteran did submit a November 2015 lay statement, in which he reported that his hearing keeps getting worse and that the VA doctors have told him that it is a matter of time before he becomes deaf.  However, the VA treatment records referenced above do not indicate any notations from VA doctors that the Veteran's hearing loss is worsening and that it is a matter of time before he becomes deaf.  

As stated above, while the Veteran is competent to report his symptoms, he is not competent to report that his hearing has worsened.  Thus, the Board finds that the Veteran's November 2015 lay statement in which he reported that his hearing keeps getting worse is not medically competent, as the record does not show that he possesses the requisite education, training, or experience to offer medical diagnosis, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015)

In summary, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a disability rating greater than 20 percent prior to October 23, 2015, and an initial rating greater than 40 percent as of that date, is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for PTSD

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a) (2015). 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.  Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM-IV as a basis for returning a VA examination for clarification. Id. (citing 38 C.F.R. § 4.125(a)).  The Board cannot use the DSM-IV as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology.  Id.  In other words, diagnoses of PTSD are presumed to have been made in accordance with the DSM-IV criteria. 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125(a) (2015).  See 79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals such as the one here which were already certified to the Board or pending before that date.  Id. 

In his April 2008 claim, the Veteran reported that while stationed in Vietnam, he was exposed to mortar attacks and small arms fire.  He reported having problems sleeping and that he is constantly nervous and worried about what happened in Vietnam.  He also reported that he had not received any treatment for PTSD and he requested a VA Compensation and Pension (C&P) examination.  In his May 2008 statement, the Veteran reported that Dr. Forrester treated him for bipolar depression.

Similarly, in his June 2009 statement, the Veteran reported that there were several incidents in Vietnam where his unit was attacked and that he had to return fire.  In particular, the Veteran reported in his September 2009 statement, that while riding through Cameron Bay in Vietnam, he got shot at by mortars and on the 4th of July, he almost got killed by a grenade.  As a result, the Veteran reported in his September 2009 statement that he has flashbacks, nightmares, and forgetfulness, and that he gets nervous sometimes.  

He reported in April 2010 that he saw a fellow soldier's head get cut open by a helicopter blade and that in the past, he has wanted to kill himself.  He reported having memories of Vietnam and that he finds himself thinking about dying.  He also reported that he was admitted to Virginia Highland Health Associates for about a month as a result.  In August 2010, the RO conceded the Veteran's reported combat stressors.  

However, the Veteran's September 2010 VA psychiatric examination for PTSD revealed no current diagnosis.  The VA examiner noted the Veteran's reported symptoms, conceded combat stressors, and history of bipolar disorder, yet opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. 

Furthermore, neither the Veteran's service treatment records, private medical records (i.e., Virginia Highland Health Associates), VA treatment records, nor SSA medical records indicate a diagnosis of PTSD.  Moreover, his VA treatment records from Mountain Home VA Medical Center (June 2007) and Tazewell CBOC (October 2013, August 2014, and May 2015), indicate that the Veteran was evaluated as "Negative" after undergoing PHQ2 depression screenings.  Similarly, the Veteran's private medical records from Dr. Mina Patel (November 2001 to May 2006) indicate that the Veteran did not show any signs of depression or manic episode.  

As stated above, while the Veteran in this case is competent to describe his symptoms, he is not competent, as a lay person, to provide a medical diagnosis such as PTSD.  Thus, the Board finds that the Veteran's April 2008 and November 2015 lay statements regarding PTSD are not medically competent, as the record does not show that he possesses the requisite education, training, or experience to offer medical diagnosis, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015)

The existence of a current disability is the cornerstone of a claim for entitlement to a service-connected VA disability.  See 38 U.S.C.A. § 1110 (West 2014); see also Caluza, 7 Vet. App. at 505.  Since the weight of the competent medical evidence (i.e., September 2010 VA examination, VA treatment records, private medical records) shows that the Veteran does not have a current diagnosis of PTSD, service connection may not be established.

In summary, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for PTSD is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a disability rating of greater than 20 percent prior to October 23, 2015, and a rating greater than 40 percent as of that date, for bilateral hearing loss is denied.

Entitlement to service connection for PTSD is denied.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


